DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 12/29/2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/29/2021 has been entered. With this response, claims 1-20 have been amended for clarity. Claims 1-20 are currently pending and have been examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second blockchain transactions and the connections between identifying a transaction and determining space must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “identifying a transaction from a blockchain node to be committed to a blockchain of the blockchain network.” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘identify a transaction from a blockchain node to be committed to the network’. The applicant’s description recites [0024] “The scheduler 320 may be a software module operating on a server outside the blockchain 330. The process may include identifying blockchain space 314 and the total space available 316 for transactions in a current block or in multiple blocks of the blockchain 330” but does not positively describe how the software module will identify a transaction from a blockchain node to be committed to 
MPEP 2161.01 recites:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

	Claim 1 recites “determining a current amount of block space reserved in an uncommitted block by the blockchain node based on node IDs and block sizes of transactions which are stored as entries in a schedule and which have previously been submitted by the blockchain node for storage in the uncommitted block.” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘determine, a current amount of block space reserved in an uncommitted block by the blockchain node based on node IDs and block sizes of transactions which are stored as entries in a schedule and which have previously been submitted by the blockchain node for storage in the uncommitted block’. The applicant’s description recites [0024] “The scheduler 320 may be a software module operating on a server outside the blockchain 330. The process may include identifying blockchain space 314 and the total space 
	Claim 1 recites “determining, that the blockchain node has reserved too much space in the uncommitted block to add the transaction from the blockchain node to the uncommitted block based on the block sizes of transactions and the node IDs.”
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘determine, that the blockchain node has reserved too much space in the uncommitted block to add the transaction from the blockchain node to the uncommitted block based on the block sizes of transactions and the node IDs.’ The applicant’s description recites [0024] “The scheduler 320 may be a software module operating on a server outside the blockchain 330. The process may include identifying blockchain space 314 and the total space available 316 for transactions in a current block or in multiple blocks of the blockchain 330” but does not positively describe how the software module will ‘determine, that a block contain or not contain enough or too much block space available. Because applicant has declared that the blockchain node is software, applicant must describe steps and not just recited claim language in the description. In regards to claims 8 and 15, system claim 8 and CRM claim 15 correspond generally to method claim 1, and recites similar features in method form, and therefore is rejected under the same rationale.
	Claim 1 recites “in response, temporarily locking out the blockchain node from submitting transactions until a next uncommitted block is available.”


	Claim 1 recites “determining, that the blockchain node has reserved too much space in the uncommitted block.” Examiner considers this limitation to contain new matter not previously described in the claims or the specification. The specification only allows reservations to be made when there is sufficient space available for the reservation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Examiner considers that one of ordinary skill in the art would be unclear as to what is meant by ‘a respective transaction’. Does the applicant intend to compare or contrast two transactions as is the normal use of the term ‘respective’. Or is the applicant trying to introduce a second transaction respective to a first transaction. The use of the term ‘respective’, without the introduction of multiple transactions, causes the claims to become indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claims 1, 8, and 15 are directed to an apparatus (claim 1), a method (claim 8) and a non-transitory computer readable storage medium (claim 15). Therefore, on its face, each of the independent claims 1, 8, and 15 are directed to a statutory category of invention under Step 1.

Step 2A-1: 
A method, comprising: 
identifying, a transaction from a blockchain node to be committed to a  of the blockchain network; 
determining, a current amount of block space reserved in an uncommitted block by the blockchain node based on node IDs and block sizes of transactions which are stored as entries in a schedule and which have previously been submitted by the blockchain node for storage in the uncommitted block; 
determining, that the blockchain node has reserved too much space in the uncommitted block to add the transaction from the blockchain node to the uncommitted block based on the block sizes of transactions and the node IDs; and
 in response, temporarily locking out the blockchain node from submitting transactions until a next uncommitted block is available.
The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by a mental process or certain methods of organizing human activity. Other than reciting generic computer hardware in the limitations and a series of ‘blocks’, ‘blockchains’ and ‘blockchain nodes’ that are simply instructions, nothing in the claim element differentiates the limitation from processes or functions that can be performed in the mind or that a group of individuals can perform. For example, the disclosure establishes the context of attempting to find available space for a transaction and then attempting to fill that space much like the ‘bin packing problem’ of abstract ideas. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the identifying and determining aspects of certain methods of organizing human activity.
	The claims recite an abstract idea within the grouping of abstract ideas that covers ‘mental processes’ and/or ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis. Independent Claims 8 and 15 recite similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, Blockchain node, block, and processing server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method), a claim 8 (system) and claim 15 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B: The claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2, 9 and 16 further recite ‘blockchain, block data, and block space’ at a high level of generality (i.e., as a generic processor performing a generic computer function) 
Dependent claims 3, 10 and 17 further recite ‘block space, and block chain’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘generate a reservation to conduct a secure transaction’.    Additionally, because ‘identifying, transmitting, reserving, and committing’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 4, 11 and 18 further recite ‘block space’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘revoke a reservation to conduct a secure transaction’.     Additionally, because revoking, identifying, and committing’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 5, 12, and 19 further recite ‘blockchain, and block space’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘store data in a buffer until it’s ready to transmit’. Additionally, because ‘storing, assigning, and committing’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 6, 13 and 20 further recite ‘block, and block space’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘forfeit available space’. Additionally, because forfeiting, and reserving on a 
Dependent claims 7, 14, and 20 further recite ‘blockchain, and block’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to ‘retrieving forfeited available space responsive to writing the transaction.’  Additionally, because retrieving, forfeiting, and writing’ on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 1-20 are patent ineligible.
Response to Arguments
Applicant alleges on pages 7-8 of the remarks that the Examiner did not properly apply the 2019 Revised Patent Eligibility Guidance. 
	Examiner acknowledges that applicant’s arguments but respectfully disagrees. 
The claim language, as written, is sufficiently broad enough to include the performance of the mental process of determining sufficient space and of ‘certain methods of organizing human activity’. Identifying and determining are activities that, could be done on a spreadsheet to assign times, dates and activities to space available. 
The recitation of Blockchain is only the venue in which these activities are conducted.  The function of determining space, as claimed, could be done by an individual looking to make a reservation. In addition, as claimed, the claims appear to the examiner as a method with which to automate the process of making said reservation. The additional element of blockchain does 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685